COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
  
NO. 2-03-129-CV

  
IN 
THE INTEREST OF
A.K.W. 
AND D.D.H.

  
------------
 
FROM 
THE 367TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Susan H. appeals the trial court’s judgment terminating her parental rights to 
her children, A.K.W. and D.D.H. We affirm. Appellant’s court-appointed counsel 
filed a motion to withdraw and an Anders2 
brief in support stating that after a thorough review of the record, he believes 
any appeal in this cause would be frivolous. The brief filed meets the 
requirements of Anders by presenting a professional evaluation of the 
record and demonstrating why there are no arguable grounds of error to be 
advanced. See In re K.M., No. 02-01-00349-CV, 2003 WL 2006583, at 
*2 (Tex. App.—Fort Worth May 1, 2003, no pet.) (mem. op) (citing Anders, 
386 U.S. at 747, 87 S. Ct. at 1401). Appellant’s counsel delivered a copy of 
the motion and supporting brief to appellant advising her of her right to 
contest the motion, review the record, and file a pro se brief with this court. 
The time for filing such a brief has expired, and we have not received a pro se 
brief. As the reviewing court, we are required to undertake an independent 
evaluation of the record for reversible error,3 and 
after having done so, we have found none.4  We 
affirm the trial court’s judgment and grant counsel’s motion to withdraw.
 
                                                                  BOB 
MCCOY
                                                                  JUSTICE

 
PANEL 
A:   CAYCE, C.J.; GARDNER and MCCOY, JJ.
 
DELIVERED: 
February 26, 2004

NOTES
1. 
See Tex. R. App. P. 47.4.
2. 
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).
3. 
See In re K.M., No. 02-01-00349-CV, 2003 WL 2006583, at *2 (citing 
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991)).
4. 
See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.)